The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with
Applicant’s Attorney Dohm Chankong (Reg. No. 70,524) June 2, 2022.

AMENDMENTS TO THE CLAIM
LISTING OF THE CLAIM:
Claims 4-9 have been amended as follow:
4. (Currently Amended) The content player of claim 2, further configured to: transmit a selection to the server; and upload a corresponding playback statistic to the server. 5. (Currently Amended) The content player of claim 2, wherein the playback of the content comprises parameters associated with the audio attributes or video attributes, wherein the parameters are non-uniform across different playback instances of the content. 6. (Currently Amended) The content player of claim 2, wherein the distribution of audio attributes or the video attributes is aggregated for a specified device type, wherein the specified device type is a category of playback devices to which the content player belongs. 7. (Currently Amended) The content player of claim 2, wherein the video attributes comprise at least one of video histogram, colorimetry information, scene changes detected, codec used, container format, raw video data, or metadata. 8. (Currently Amended) The content player of claim 2, wherein the playback configuration comprises separate playback configuration information for multiple segments of the content or aggregated playback configuration information for the content received over the network. 9. (Currently Amended) The content player of claim 2, wherein the content comprises at least one instance of on-demand video, on-demand music, or an on-demand game.) 


ALLOW SUBJECT MATTER
This office action is in response to the amendment filed on 04/07/2022 and was interviewed on 06/02/2022.  
Claims 2, 4-21, and 23 are allowable over the prior art of record.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the amendment filed on April 7, 2022 is patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry, can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2451